Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                       Mortgage Docs Page 1 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                       Mortgage Docs Page 2 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                       Mortgage Docs Page 3 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                       Mortgage Docs Page 4 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                       Mortgage Docs Page 5 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                       Mortgage Docs Page 6 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                       Mortgage Docs Page 7 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                       Mortgage Docs Page 8 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                       Mortgage Docs Page 9 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                      Mortgage Docs Page 10 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                      Mortgage Docs Page 11 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                      Mortgage Docs Page 12 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                      Mortgage Docs Page 13 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                      Mortgage Docs Page 14 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                      Mortgage Docs Page 15 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                      Mortgage Docs Page 16 of 17
Case 20-10249-VFP   Doc 8-4 Filed 01/24/20 Entered 01/24/20 12:41:42   Desc
                      Mortgage Docs Page 17 of 17
